Exhibit 10.1

Execution Version

Geophysical Seismic Data Use License Agreement

This Geophysical Seismic Data Use License Agreement (this “License Agreement”),
dated as of September 7, 2020 (the “Effective Date”), is made by and among
Sanchez Oil & Gas Corporation, a Delaware corporation (“SOG”), and the following
(individually, a “Company” and collectively, the “Companies”): Sanchez Midstream
Partners LP, a Delaware limited partnership (“SNMP”), Sanchez Midstream Partners
GP LLC, a Delaware limited liability company (“GP” and collectively, the
“Partnership Group”), SEP Holdings IV, LLC, a Delaware limited liability
company, and any other Subsidiary of the Partnership Group that has executed a
written agreement pursuant to which such entity becomes a party to this License
Agreement and agrees to be bound by the provisions hereof as if such entity was
a party hereunder (the Companies together with SOG, each a “Party” and
collectively the “Parties”).

WHEREAS, in connection with the Amended and Restated Shared Services Agreement,
dated May 6, 2015, between SP Holdings, LLC and SNMP (as amended, restated,
supplemented or otherwise modified from time to time, the “Services Agreement”),
SOG has agreed to license to the Companies certain Data (hereafter defined). All
capitalized terms that are used herein and not defined herein shall have the
meaning assigned to them in the Services Agreement, except that each reference
to “Manager” shall be read as a reference to SOG and each reference to “Company”
shall be read as a reference to each Company (to the extent not duplicative), as
appropriate and as the context requires; and

WHEREAS, the Data may cover, or relate to, or may in the future cover or relate
to, the Oil and Gas Properties (as defined in the Services Agreement) of the
Companies.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties do hereby agree as
follows:

Section 1.  License and Delivery.  Subject to the following provisions of this
Section 1, SOG hereby grants to each of the Companies, and such Companies hereby
accept, a non-exclusive, royalty-free license to use the Data, including any
Intellectual Property included therein, including both Data now owned and
hereafter acquired during the term of the Services Agreement by SOG, upon the
terms and conditions set forth in this License Agreement. SOG may (prior to the
In-Service Date) and shall (on and after the In-Service Date) deliver copies of
the Data, including both digital and hard copy if available, to the Companies
following each of their written request for its records and use pursuant to the
license granted in this License Agreement.  As additional Data is incorporated
into the license granted hereunder during the term of the Services Agreement,
and at the written request of a Company, SOG may (prior to the In-Service Date)
and shall (on and after the In-Service Date) supplement the foregoing delivery
of copies to such Company.  In the event that any Company identifies any missing
Data and requests copies from SOG, SOG may (prior to the In-Service Date) and
shall (on and after the In-Service Date) deliver such copies to the requesting
Company.

Section 2.  Definitions.  Capitalized terms used in this License Agreement shall
have the following meanings when used herein:





--------------------------------------------------------------------------------

“Company” and “Companies” has the meaning set forth in the Preamble.

“Company Party” has the meaning set forth in Section 7(a)(iii).

“Consultant” means a third party which is a bona fide, recognized consultant in
the geophysical industry engaged by a Company to interpret or make other
technical studies of the Data for the sole use and benefit of a Company.
 Companies’ Consultants may not be prospective partners, partners, prospective
acquirers, marketers of geophysical data, or otherwise in the business of
exploring for or producing Hydrocarbons and may not own directly or indirectly
an economic interest in any oil and gas lease, production-sharing contract, or
other interest within the geological area of the Data subject to this License
Agreement with the exception of an overriding royalty interest, not to exceed
two percent (2%) of the revenues from the geographic area of the respective
Data, granted by Company to such Consultant under such Consultant’s compensation
arrangements.

“Data” means seismic, geophysical and geological information, including, without
limitation, all processed and reprocessed data, regardless of the form or medium
on which it is displayed or stored, but the term “Data” includes only such
seismic, geophysical and geological information (i) relating to the Oil and Gas
Properties of the Companies, (ii) that is proprietary to SOG and (iii) the use
of which is unrestricted by agreements SOG has with landowners or seismic data
vendors. Each Company acknowledges that SOG possesses (or will possess) seismic,
geophysical and geological information relating to such Oil and Gas Properties
that is either (i) owned by third parties and only licensed to SOG, or (ii)
owned by SOG but restricted by agreements with landowners or seismic data
vendors (collectively, the “Encumbered Data”). Notwithstanding anything herein
to the contrary, the term “Data” specifically excludes all Encumbered Data.

“Derivative” means any product derived, generated, or created from the Data,
including, without limitation, any and all processed and reprocessed Data,
interpretations, or analyses, regardless of the form or medium on which they are
displayed or stored and whether produced by SOG, a Company or any third party.

“Effective Date” has the meaning set forth in the Preamble.

“GP” has the meaning set forth in the Preamble.

“Intellectual Property” means all intellectual or industrial property and rights
therein, however denominated, throughout the world, whether or not registered,
including, without limitation, all patent applications, patents, trademarks,
service marks, trade styles or dress, mask works, copyrights (including, without
limitation, copyrights in computer programs, software, computer code,
documentation, drawings, specifications and data), works of authorship, moral
rights of authorship, rights in designs, trade secrets, technology, inventions,
invention disclosures, discoveries, improvements, know-how, proprietary rights,
formulae, processes, methods, technical and business information and
confidential and proprietary information, and all other intellectual and
industrial property rights, whether or not subject to statutory registration or
protection and, with respect to each of the foregoing, all registrations and
applications for registration, renewals, extensions, continuations,
reexaminations, reissues, divisionals, improvements, modifications,



2

--------------------------------------------------------------------------------

derivative works, goodwill, and common law rights and causes of action relating
to any of the foregoing.

“License Agreement” has the meaning set forth in the Preamble.

“MMS” has the meaning set forth in Section 11.

“Notice” and “Notify” shall have the meaning set forth in Section 14(b).

“Partnership Group” has the meaning set forth in the Preamble.

“Party” and “Parties” have the meanings set forth in the Preamble.

“Processor” has the meaning set forth in Section 3(e).

“Services Agreement” has the meaning set forth in the Recitals.

“SNMP” has the meaning set forth in the Preamble.

“SOG” has the meaning set forth in the Preamble.

“SOG Party” has the meaning set forth in Section 7(a)(i).

“Storage Consultant” has the meaning set forth in Section 3(e).

“Related Entity/Entities” has the meaning set forth in Section 3(f).

Section 3.  Data Ownership and Disclosure.  Each Company acknowledges that the
Data and Derivatives, regardless of the form or the medium on which they are
displayed or stored, constitute valuable and highly confidential intellectual
property and trade secrets which are not generally available and are the
property of SOG. Title to the Data will remain in SOG and the Companies will
acquire, under the terms hereof, only a non-exclusive right to use the Data on
the terms provided in this License Agreement. SOG shall have the right at any
time to license any part of the Data to third parties at such prices and on such
terms as are determined by SOG. Except as expressly permitted by this License
Agreement, each Company agrees (i) to keep the Data and Derivatives
confidential, (ii) to ensure that its employees, agents, Consultants,
Processors, and Storage Consultants keep the Data and Derivatives confidential
and (iii) not to disclose or show to, allow use by, or deliver the Data or
Derivatives to, any other Person, except under the following conditions:

(a)        The Data may be made available by a Company to its Consultants for
the purposes of providing technical services, including interpretation of the
Data, for the benefit of such Company provided that such Consultant has first
agreed in writing (and a copy of such agreement has been provided to SOG), not
to divulge the Data, Derivatives, or any interpretation therefrom to any Person
other than such Company and to return immediately all copies of the Data and
Derivatives to such Company upon completion of such technical services. Each
Consultant must be a bona-fide geophysical, geological or petroleum engineering
Consultant within the oil and gas industry. The Data and Derivatives shall
remain on the premises of Company and all analyses or



3

--------------------------------------------------------------------------------

interpretations thereof by Consultant shall be done on such premises and shall
not be removed therefrom without the prior written consent of SOG. Upon
completion of the work for which Consultant has been engaged, or the termination
of this License Agreement, the Consultant shall not retain any copies of the
Data, Derivatives, or any analyses or interpretations of the Data or
Derivatives.

(b)        The Data may be shown to, but not released to or copied by, a third
party in a bona-fide attempt to secure partners for a specific drilling venture,
provided the disclosure to such third party shall be limited to that Data, or
portions thereof, relative to the tracts under negotiation, and shown under and
subject to a written agreement of confidentiality. Further, no Company shall
allow any such third parties to remove the Data or Derivatives from a Company’s
premises or to retain any printed and/or digital representations of the Data or
Derivatives. Each Company agrees that the Data or Derivatives shall not be shown
to a third party to assist said party in making a regional interpretation. In
the event such prospective partner(s) becomes a contractually related partner(s)
of a Company, each such Company shall thereafter agree that such Data or
Derivatives may not be shown to such contractually related partner(s), and such
partner(s) shall be required to execute a separate license agreement to gain
access to such Data or Derivatives.

(c)        Except as otherwise provided in this License Agreement, the Data and
Derivatives shall remain in the physical possession of the Company to which it
is delivered, and shall not be delivered to any third party or a Consultant
without the prior written consent of SOG.

(d)        Subject to a written agreement of confidentiality, the Data and
Derivatives may be delivered for storage for the sole use and benefit of Company
to a third party who is a bona fide seismic storage contractor in the oil and
gas industry engaged in providing central storage facilities and retrieval
services and who is not, directly or indirectly, related to or in the business
of exploring for and producing Hydrocarbons (“Storage Consultant”).

(e)        Subject to a written agreement of confidentiality, the Data and
Derivatives may also be delivered on a temporary basis for processing,
reprocessing and cleaning for the sole use and benefit of Company to a third
party who is a bona fide seismic data processor in the oil and gas industry and
who is not, directly or indirectly, related to or in the business of exploring
for and producing Hydrocarbons (“Processor”). Upon completion of such
processing, reprocessing or cleaning, Data, Derivatives, and copies of said Data
and Derivatives shall be returned immediately to the Company providing such Data
and Derivatives.

(f)        Subject to a written agreement of confidentiality, a Company may
disclose the Data and Derivatives to any entity that is, as of the Effective
Date, (A) another company owning 50% or more of the voting stock of such Company
(a “parent”); or (B) a company of which such Company owns 50% or more of the
voting stock; or (C) a company owned 50% or more by a parent of such Company
(collectively, “Related Entity/Entities”).  However, such disclosure shall only
occur provided that such Related Entities do not competitively bid against the
other or against any Company for any leases, including any State or MMS leases,
or other assets located within the same geographical area covered by such Data.
In the event that (i) any such Related Entity ceases to exist, commences
competitively bidding against Company as described above, or no longer meets the
definition of a Related Entity, or (ii) a third party acquires any interest in
the Related Entity, all rights of usage by such Related Entity in the Data and
Derivatives shall immediately



4

--------------------------------------------------------------------------------

cease and any copies of the Data, Derivatives, or physical manifestations
thereof then in the possession of such Related Entity shall immediately be
returned to Company.

(g)        The Data may be disclosed to the extent such disclosure is
specifically required by Legal Requirement. If a Company is required by Legal
Requirement to disclose any Data or Derivatives, such Company shall: (A)
promptly advise SOG in writing of such obligation, including the Data and/or
Derivatives to be disclosed; and (B) permit SOG a reasonable time (at least ten
(10) Business Days unless a shorter time is required for making such a
disclosure) to take any steps SOG deems appropriate prior to any compelled
disclosure, including, without limitation, seeking an appropriate protective
order. If, in the absence of a protective order or other appropriate relief,
such Company is nevertheless compelled to disclose all or part of the Data or
Derivatives, Company shall disclose only that portion of the Data or Derivatives
that Company is advised by counsel is legally required to be disclosed in
compliance with the relevant process. In the event of such disclosure, such
Company shall give SOG written notice of the Data or Derivatives to be disclosed
as far in advance of its disclosure as practicable, and upon SOG’s request, such
Company shall use reasonable efforts to obtain assurances that the disclosed
Data or Derivatives will be accorded confidential treatment.  All out-of-pocket
costs and expenses incurred by a Company to comply with SOG’s directions or
requests under this Section 3(h) shall be borne by SOG.

It is specifically agreed that such identified third parties under this Section
3 to whom the Data or Derivatives may be delivered shall handle the Data or
Derivatives for the sole benefit of the relevant Company and shall have no right
to use the Data or Derivatives for their own benefit.

Section 4.  Internet Disclosures.  No Company shall show Data or Derivatives to
third parties via the Internet, E-Commerce sites, virtual data rooms, asset
divestiture web sites, or any other similar means of virtual access outside of a
Company’s premises without the express prior written consent of SOG; such
consent may be withheld by SOG in its sole and absolute discretion or may be
premised upon the payment of a fee to SOG and execution of documents
satisfactory to SOG to protect and maintain the confidentiality of the Data and
Derivatives.

Section 5.  Company Representations.  Each Company hereby represents and
warrants to SOG, as of the Effective Date, as follows:

(a)        Organization; Requisite Power and Authority. Company (i) is validly
existing and in good standing under the laws of the State of Delaware or other
applicable jurisdiction of organization or formation, as the case may be, and
(ii) has all requisite power and authority, and is duly authorized, to enter
into this License Agreement and to carry out the transactions contemplated
hereby.

(b)        Due Authorization. The execution, delivery and performance of this
License Agreement and the consummation of the transactions contemplated by this
License Agreement have been duly authorized by all necessary action, including
by Special Approval (as defined in the Operating Agreement), on the part of
Company.

(c)        No Conflict. The execution, delivery and performance by Company of
this License Agreement and the consummation of the transactions contemplated by
this License Agreement do not (i) violate in any material respect any provision
of any Legal Requirement applicable to



5

--------------------------------------------------------------------------------

Company, or violate its certificate of formation or Operating Agreement (or
similar organizational documents, as the case may be) or any order, judgment or
decree of any court or other Governmental Authority binding on Company; (ii)
conflict with, result in a breach of or constitute (with due notice or lapse of
time or both) a default under any material Company Contractual Obligation; (iii)
result in or require the creation or imposition of any Lien upon any of the
properties or assets of Company or result in the acceleration of any
indebtedness owed by Company; (iv) result in any default, noncompliance,
suspension, revocation, impairment, forfeiture or nonrenewal of any Permit
material to a Company’s operations or any of its properties; or (v) require any
approval of equity holders or any approval or consent of any Person under any
Company Contractual Obligation or the certificate of formation of Company or the
Operating Agreement (or similar organizational documents, as the case may be) of
Company, except in the case of each of the foregoing clauses for such approvals
or consents which have been obtained or are otherwise contemplated by this
License Agreement.

(d)        Binding Obligation.  This License Agreement has been duly executed
and delivered by Company and is the legal, valid and binding obligation of
Company, enforceable against Company in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability (whether enforcement is
sought in equity or at law).

Section 6.  SOG Representations.  SOG represents and warrants to Company, as of
the Effective Date, as follows:

(a)        Organization; Requisite Power and Authority.  SOG (a) is validly
existing and in good standing under the laws of the State of Delaware, and (b)
has all requisite power and authority, and is duly authorized, to enter into
this License Agreement and to carry out the transactions contemplated hereby.

(b)        Due Authorization.  The execution, delivery and performance of this
License Agreement and the consummation of the transactions contemplated by this
License Agreement have been duly authorized by all necessary action on the part
of SOG.

(c)        Conflict.  The execution, delivery and performance by SOG of this
License Agreement and the consummation of the transactions contemplated by this
License Agreement do not (a) violate in any material respect any provision of
any Legal Requirement applicable to SOG, or violate its certificate of
incorporation or bylaws or any order, judgment or decree of any court or other
Governmental Authority binding on SOG; (b) conflict with, result in a breach of
or constitute (with due notice or lapse of time or both) a default under any
material contract or agreement to which SOG is a party or by which its assets
are bound; (c) result in or require the creation or imposition of any Lien upon
any of the properties or assets of SOG or result in the acceleration of any
indebtedness owed by SOG; (d) result in any default, noncompliance, suspension,
revocation, impairment, forfeiture or nonrenewal of any Permit material to SOG’s
operations or any of its properties; or (e) require any approval of equity
holders or any approval or consent of any Person under any contract or agreement
to which SOG is a party or by which its assets are bound or the certificate of
incorporation or bylaws of SOG, except for such approvals or consents which have
been obtained or otherwise contemplated by this License Agreement.



6

--------------------------------------------------------------------------------

(d)        Binding Obligation.  This License Agreement has been duly executed
and delivered by SOG and is the legal, valid and binding obligation of SOG,
enforceable against SOG in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability (whether enforcement is sought in equity
or at law).

Section 7.  Limitation of Liability; Indemnification.

(a)        Indemnification; Limitation on Liability.

(i)         Company acknowledges this License Agreement will not subject SOG,
its Affiliates or their respective equity holders, directors, officers, members,
agents or employees (each, a “SOG Party”) to any Losses whatsoever, except as
directly caused by the gross negligence, willful misconduct or fraudulent
conduct on the part of such SOG Party;  provided,  however, that SOG’s and each
other SOG Party’s aggregate liability, collectively, as a result of such gross
negligence, willful misconduct or fraudulent conduct will be limited as set
forth in Section 9(a) of the Services Agreement.  For the purposes of this
License Agreement and the Services Agreement each SOG Party shall be deemed a
Manager Party under the Services Agreement.

(ii)       EXCEPT AS SPECIFICALLY SET FORTH IN THIS LICENSE AGREEMENT, EACH
COMPANY HEREBY RELEASES AND AGREES TO INDEMNIFY AND HOLD HARMLESS EACH SOG PARTY
FROM ANY AND ALL LOSSES (A) ARISING FROM, IN CONNECTION WITH, OR RELATING TO
THIS LICENSE AGREEMENT (INCLUDING MISUSE OR INAPPROPRIATE DISCLOSURE OF ANY
PORTION OF THE DATA AND/OR DERIVATIVES, OR ANY OTHER BREACH OF THIS LICENSE
AGREEMENT BY ANY OF THE ENTITIES NAMED IN SECTIONS 3(a) – (h) OF THIS LICENSE
AGREEMENT) TO THE EXTENT NOT DIRECTLY CAUSED BY THE GROSS NEGLIGENCE, WILLFUL
MISCONDUCT OR FRAUDULENT CONDUCT OF SUCH SOG PARTY OR (B) ARISING FROM OR
RELATING TO ANY MATERIAL BREACH, VIOLATION OR INACCURACY OF ANY OF A COMPANY’S
COVENANTS, REPRESENTATIONS OR WARRANTIES HEREUNDER.

(iii)      EXCEPT AS SPECIFICALLY SET FORTH IN THIS LICENSE AGREEMENT AND
SUBJECT TO THE PROVISIONS OF SECTION 7(a)(ii) HEREIN AND SECTION 9(c) OF THE
SERVICES AGREEMENT, SOG HEREBY AGREES TO INDEMNIFY AND HOLD HARMLESS COMPANY AND
ITS SUBSIDIARIES AND AFFILIATES AND EACH OF THEIR RESPECTIVE EQUITY HOLDERS,
MANAGERS, OFFICERS, UNITHOLDERS, AGENTS AND EMPLOYEES (EACH, A “COMPANY PARTY”)
FROM ANY AND ALL (A) LOSSES TO THE EXTENT ARISING FROM, IN CONNECTION WITH, OR
RELATING TO A SOG PARTY’S GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR FRAUDULENT
CONDUCT IN CONNECTION WITH SOG’S GRANT OF THE LICENSE CONTEMPLATED HEREBY OR (B)
THIRD PARTY CLAIMS TO THE EXTENT ARISING FROM, IN CONNECTION WITH, OR RELATING
TO THE FAILURE OF SOG TO HAVE VALID RIGHT, TITLE AND INTEREST IN AND TO THE
DATA.

(iv)       EXCEPT AS EXPRESSLY PROVIDED IN SECTION 7(a)(ii), THE INDEMNITY
OBLIGATION IN SECTION 7(a)(ii) SHALL APPLY REGARDLESS OF



7

--------------------------------------------------------------------------------

CAUSE OR OF ANY NEGLIGENT ACTS OR OMISSIONS (INCLUDING, WITHOUT LIMITATION, SOLE
NEGLIGENCE, CONCURRENT NEGLIGENCE OR STRICT LIABILITY), BREACH OF DUTY
(STATUTORY OR OTHERWISE), VIOLATION OF LAW OR OTHER FAULT OF ANY INDEMNIFIED
PERSON OR ANY PRE-EXISTING DEFECT; PROVIDED, HOWEVER, THAT, SOLELY WITH RESPECT
TO SECTION 7(a)(ii), THIS PROVISION SHALL NOT APPLY TO THE GROSS NEGLIGENCE,
WILLFUL MISCONDUCT OR FRAUDULENT CONDUCT OF ANY INDEMNIFIED PERSON OR IN ANY WAY
LIMIT OR ALTER ANY QUALIFICATIONS SET FORTH IN SUCH INDEMNITY OBLIGATION
EXPRESSLY RELATING TO GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR FRAUDULENT
CONDUCT.  THE PARTIES AGREE THAT THIS STATEMENT COMPLIES WITH THE REQUIREMENT
KNOWN AS THE “EXPRESS NEGLIGENCE RULE” TO EXPRESSLY STATE IN A CONSPICUOUS
MANNER AND TO AFFORD FAIR AND ADEQUATE NOTICE THAT THIS LICENSE AGREEMENT HAS
PROVISIONS REQUIRING ONE PARTY TO BE RESPONSIBLE FOR THE NEGLIGENCE, STRICT
LIABILITY OR OTHER FAULT OF ANOTHER PARTY.

(v)        NO PARTY SHALL BE LIABLE TO ANY OTHER PERSON UNDER THIS LICENSE
AGREEMENT FOR EXEMPLARY, PUNITIVE, CONSEQUENTIAL, SPECIAL, INDIRECT OR
INCIDENTAL DAMAGES, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES AND
REGARDLESS OF THE FORM IN WHICH ANY ACTION IS BROUGHT; PROVIDED, HOWEVER, THAT
THIS SECTION 7(a)(v) SHALL NOT LIMIT A PARTY’S RIGHT TO RECOVERY UNDER SECTION
7(a)(ii) FOR ANY DAMAGES TO THE EXTENT SUCH PARTY IS REQUIRED TO PAY SUCH
DAMAGES TO A THIRD PARTY IN CONNECTION WITH A MATTER FOR WHICH SUCH PARTY IS
OTHERWISE ENTITLED TO INDEMNIFICATION UNDER SECTION 7(a)(ii).

(b)        Claims, Defense and Settlement.

(i)         Whenever any claim arises for indemnification hereunder, the
indemnified Person shall promptly Notify the indemnifying Party of the claim
and, when known, the facts constituting the basis for such claim, except that in
the event of any claim for indemnification hereunder resulting from or in
connection with any claim or legal proceedings by a third party, except as
otherwise expressly provided in this Section 7, such Notice shall specify, if
known, the amount or an estimate of the amount of the Losses asserted by such
third party.

(ii)       In connection with any claim giving rise to indemnity hereunder
resulting from or arising out of any claim or legal proceeding by a Person who
is not a Party, the indemnifying Party, may, upon Notice to the indemnified
Person, assume the defense of any such claim or legal proceeding.  Except with
the written consent of the indemnified Person, the indemnifying Party shall not
consent to the entry of any judgment or settlement arising from any such claim
or legal proceedings which, in each case, provides for any non-monetary relief
or does not include as an unconditional term thereof the giving by the claimant
or the plaintiff to the indemnified Person of a release from all Losses in
respect thereof, unless in the latter case the indemnifying Party has actually
paid to the indemnified Person the full amount of such judgment or settlement.
Any indemnified Person shall be entitled to participate in (but not control) the
defense of any such claim or litigation resulting therefrom.  If the
indemnifying Party does not elect to control the litigation as provided above,
the indemnified Person may defend against such



8

--------------------------------------------------------------------------------

claim or litigation in such manner as it may deem appropriate, including,
without limitation, settling such claim or litigation, after giving Notice of
the same to the indemnifying Party, on such terms as such indemnified Person may
deem appropriate, and the indemnifying Party shall promptly reimburse the
indemnified Person (subject to Section 7(a)(i) and Section 9(c) of the Services
Agreement) from time to time as such Losses are incurred.  All indemnification
hereunder shall be effected by payment of cash or delivery of a certified or
official bank check in the amount of the indemnification Losses.

(iii)      Except as provided above, all claims for Losses brought by third
parties against Company (x) arising out of or in any way relating to the license
granted hereunder and (y) not discharged by insurance required hereunder, shall
only be settled or, with SOG’s concurrence, defended by SOG, at the Companies’
expense; provided, however, that, notwithstanding anything in this License
Agreement to the contrary, without limiting the Companies’ indemnification
obligations hereunder, SOG shall (as between Company and SOG) be entitled to
assume and control SOG’s and any SOG Party’s defense and settlement of
proceedings involving any claim of a third party asserted by such Person in its
capacity as a security holder, or an Affiliate of a security holder, of Company
based upon, in connection with or arising from the transactions contemplated by
this License Agreement in any proceeding in which SOG or any of its Affiliates
is a named party, and SOG and any SOG Party may each retain separate counsel for
such purposes, the costs and expenses of which would be subject to the
reimbursement provision of Section 9(c) of the Services Agreement.

(c)        Remedies Cumulative.  The remedies of the Parties set forth herein
are in addition to any other remedy to which each may be entitled, at law or in
equity.

Section 8. Internal Use of Data.  The Data licensed under this License Agreement
is being licensed for the sole internal use of the Companies.

Section 9. Taxes. In the event any sales, gross receipts, value added, use or
similar tax is levied or assessed against SOG as a consequence of the licensing
of Data to a Company hereunder, such taxes will be for the sole account of such
Company, who will promptly reimburse SOG in full for any taxes so paid by SOG
upon receipt by such Company of SOG’s invoice.

Section 10. Warranties and Disclaimers.  EACH COMPANY ACKNOWLEDGES IT IS
ACCEPTING ALL DATA SUBJECT TO THIS LICENSE AGREEMENT “AS IS” AND SOG MAKES NO
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, WITH RESPECT TO THE ACCURACY OR
USEFULNESS OF SUCH DATA AND ANY IMPLIED WARRANTIES OR REPRESENTATIONS ARE HEREBY
EXPRESSLY DISCLAIMED.  SUCH DATA IS DELIVERED HEREUNDER WITH THE UNDERSTANDING
AND AGREEMENT OF EACH COMPANY THAT ANY ACTION TAKEN OR EXPENDITURE MADE BY SUCH
COMPANY OR ANY PERSON OR ENTITY PERMITTED ACCESS TO THE DATA IN ACCORDANCE WITH
THIS LICENSE AGREEMENT WILL BE AT SUCH PERSON’S SOLE RISK AND NEITHER COMPANY
NOR ANY OTHER SUCH PERSON WILL HAVE ANY CLAIM AGAINST, AND EACH HEREBY RELEASES,
SOG FROM ANY LIABILITY AS A CONSEQUENCE THEREOF, EXCEPT AS EXPRESSLY PROVIDED
FOR HEREIN OR IN THE SERVICES AGREEMENT.  SOG MAKES NO REPRESENTATION THAT OIL
AND GAS OR OTHER MINERAL LEASES WILL BE GRANTED OR OTHER



9

--------------------------------------------------------------------------------

EXPLORATION ACTIVITY WILL BE AUTHORIZED FOR AREAS COVERED BY THE DATA BY ANY
PERSON AND ANY IMPLIED WARRANTY OR REPRESENTATION TO THAT EFFECT IS HEREBY
EXPRESSLY DISCLAIMED.  NO PARTY SHALL BE LIABLE TO ANOTHER PARTY FOR PUNITIVE,
INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES RESULTING FROM OR ARISING OUT OF A
COMPANY’S OR ANY OTHER PERSON’S POSSESSION, CONTROL OR USE OF THE DATA,
INCLUDING, WITHOUT LIMITATION, LOSS OF PROFIT OR BUSINESS INTERRUPTION, HOWEVER
SAME MAY BE CAUSED.

Section 11. Legal Regulation.  To the extent that any Data licensed under this
License Agreement pertains to a geographic area under jurisdiction or control
of, or was obtained under Permits granted by, a Governmental Authority, the use
thereof may be subject to the Legal Requirements of that Governmental Authority.
 By executing this License Agreement, Company acknowledges that it is bound by
such Legal Requirements and shall defend, indemnify and hold SOG harmless from
and against any and all violations thereof by a Company and all Persons with
access to such Data.  By way of specific example, but not limitation, pursuant
to regulations (30 CFR Parts 250 and 251) effective January 23, 1998, issued by
the Minerals Management Service (“MMS”), an agency of the United States
government, SOG hereby notifies each Company, and each Company hereby
acknowledges, that by the licensing to such Company of geological and/or
geophysical Data or Derivatives which are subject to the jurisdiction of the
MMS, such Company assumes the obligations under 30 CFR Section 251.11 and/or
251.12, as the case may be, as the same may, from time-to-time, be amended.  The
provisions of this paragraph do not limit or supersede the provisions of Section
3(g) above.

Section 12. Term and Termination.

(a)        Subject to Section 14(i), unless earlier terminated, this License
Agreement will be effective on the Effective Date and will terminate on the
earlier of: (i) a date designated by GP to SOG via written notice, which date
can be at any time following such notice and which notice can be delivered at
any time and (ii) the date that is twelve (12) months following the date hereof.

(b)        Upon termination of this License Agreement, SOG, on behalf of itself
and on behalf of its affiliates, agrees to (or cause its affiliates to), at no
cost and without receiving any consideration or being entitled to any benefit
from any person, transfer, convey, assign and deliver to GP or its designee all
of SOG’s or any of SOG’s affiliates’ right, title and interest in and to any and
all Data, including, without limitation, any Intellectual Property or
Derivatives part thereof, and SOG shall, and shall cause any of its affiliates
to, take any and all actions necessary or advisable to effect such transfer
within 30 days of the termination of this License Agreement.

Section 13. Notice of Restricted Use.  A Company may make copies of any Data and
Derivatives for the sole purpose of using such copies pursuant to the rights
granted herein; provided that all such copies shall have a notice that is
substantially the same as the following printed thereon or attached to it or its
container:



10

--------------------------------------------------------------------------------

“NOTICE

This Data is proprietary to and a trade secret of Sanchez Oil & Gas Corporation
(“SOG”). The use of this Data and Derivatives is restricted to the holder of a
valid use license from SOG and is subject to the confidentiality terms of that
license.”

This notice shall not be removed, obliterated, concealed or otherwise obscured
by Company or those to whom the Data or Derivatives is shown or transferred, as
may be permitted in this License Agreement.

Section 14. Miscellaneous.

(a)        Obligations Hereunder Not Affected; Waivers.  No action which a Party
may take or omit to take in connection with this License Agreement, no course of
dealing by a Party, its Affiliates or any other Person with the other Party, its
Affiliates or any other Person, and no change of circumstances shall release or
diminish a Party’s obligations, liabilities, agreements or duties hereunder,
affect this License Agreement in any way, or afford a Party or its Subsidiaries
any recourse or setoff against the other Party, regardless of whether any such
action or inaction may be detrimental in any way to such other Party, its
Affiliates or any of the Properties.

(b)        Notices. Any notice, request, consent, payment, demand (other than an
invoice) or other communication (a “Notice” and including the corollary
“Notify”) which may be given hereunder shall be ineffective unless in writing
and either delivered by electronic mail or facsimile or registered or certified
mail with return receipt requested to the addresses set out below or delivered
by hand with written acknowledgment of receipt.  The addresses for any Notice
are as follows:

If to Company:



Sanchez Midstream Partners LP



1360 Post Oak Blvd, Suite 2400

Houston, Texas 77056

Telephone:

713-783-8000

Email:

gwillinger@sanchezog.com

Attn:

Gerald F. Willinger



With a copy (which shall not constitute Notice) to:



Hunton Andrews Kurth LLP

600 Travis Street, Suite 4200

Houston, TX 77002

Telephone:

713-220-4329

Email:

phaines@huntonak.com

Attn:

Philip Haines





11

--------------------------------------------------------------------------------

If to SOG:





1360 Post Oak Blvd, Suite 2400

Houston, Texas 77056

Telephone:

(713) 783-8000

Email:

tony@sanchezog.com

Attention:

Antonio R. Sanchez, III



With a copy (which shall not constitute Notice) to:



Alfredo Gutierrez

1360 Post Oak Blvd, Suite 2400

Houston, Texas 77056

Telephone:

(713) 783-8000

Email:

argutierrez@sanchezog.com



Any such address may be changed at any time by giving the other Parties Notice
of the new address in the manner set forth above.  Each Notice hereunder shall
be treated as being effective or having been given (i) when delivered if
delivered personally, (ii) when sent, if sent by electronic mail or facsimile on
a Business Day (or, if not sent on a Business Day, on the next Business Day
after the date sent by electronic mail or facsimile), (iii) on the next Business
Day after dispatch, if sent by a nationally recognized overnight courier
guaranteeing next Business Day delivery, or (iv) if sent by mail, at the earlier
of its receipt or 72 hours after the same has been deposited in a regularly
maintained receptacle for the deposit of United States mail, addressed and
postage prepaid as aforesaid.

(c)        Assigns.  This License Agreement shall be binding upon and shall
inure to the benefit of the Parties and their respective successors and
permitted assigns; provided,  however, that (a) Company may not assign its
rights hereunder without the written consent of SOG, and (b) SOG may not assign
its rights and obligations hereunder without the written consent of the Board,
such consent not to be unreasonably withheld, except that SOG may assign any
such rights and obligations to any of its Affiliates.

(d)        Jointly Drafted.  This License Agreement, and all the provisions of
this License Agreement, shall be deemed drafted by all of the Parties, and shall
not be construed against either Party on the basis of that Party’s role in
drafting this License Agreement.

(e)        Further Assurances.  In connection with this License Agreement, each
Party shall execute and deliver any additional documents and instruments and
perform any additional acts that may be reasonably necessary or appropriate to
effectuate and perform the provisions of this License Agreement.

(f)        No Third-Party Beneficiaries; Subsidiary Obligations.  Nothing in
this License Agreement shall provide any benefit to any third party (including,
for the avoidance of doubt, any Subsidiary of Company not a party hereto) or
entitle any third party to any claim, cause of action, remedy or right of any
kind (except for each SOG Party or Company Party under Section 7), it being the
intent of the Parties that this License Agreement shall not be construed as a
third party beneficiary contract.



12

--------------------------------------------------------------------------------

(g)        Amendment.  No amendment of any provision of this License Agreement
shall be effective unless it is in writing and signed by all Parties and no
waiver of any provision of this License Agreement, and no consent to any
departure by any Party therefrom, shall be effective unless it is in writing and
signed by the other Parties, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.

(h)        Unenforceability.  Any provision of this License Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or invalidity without
invalidating the remaining portions hereof or thereof or affecting the validity
or enforceability of such provision in any other jurisdiction.

(i)         Survival of Agreements.  Each Company’s and SOG’s various
representations, warranties, covenants, agreements and duties in and under this
License Agreement shall survive the execution and delivery of this License
Agreement and terminate upon termination or expiration of this License
Agreement, except for (a) liability for breaches, violations or inaccuracies of
any representations, warranties or covenants hereunder prior to termination or
expiration, (b) covenants which by their nature are intended to survive
termination or expiration, (c) Section 7,  Section 10,  Section 12(b),  Section
14(a),  Section 14(b),  Section 14(d),  Section 14(f),  Section 14(i),
 Section 14(j),  Section 14(k),  Section 14(l),  Section 14(n), Section 14(p)
and Section 14(q), and (d) all terms and conditions of this License Agreement
relating to the ownership or confidentiality of, or to the restrictions on the
use, transfer, and disclosure of, Data and Derivatives, which shall remain in
full force and effect and survive termination or expiration of this License
Agreement.

(j)         Governing Law; Submission to Process.

(i)         THIS LICENSE AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS.

(ii)       EACH COMPANY AND SOG (i) SUBMITS ITSELF TO THE EXCLUSIVE JURISDICTION
OF THE STATE AND FEDERAL COURTS SITTING IN HARRIS COUNTY, TEXAS, (ii) AGREES AND
CONSENTS THAT SERVICE OF PROCESS MAY BE MADE UPON IT IN ANY LEGAL PROCEEDING
RELATING TO THIS LICENSE AGREEMENT BY ANY MEANS ALLOWED UNDER TEXAS OR FEDERAL
LAW, AND (iii) WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH PROCEEDING BEING IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

(k)       Waiver of Jury Trial.  EACH COMPANY AND SOG HEREBY KNOWINGLY,
VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY:

(i)         WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY THE LEGAL
REQUIREMENTS, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON, OR DIRECTLY OR INDIRECTLY AT ANY TIME ARISING OUT OF,
UNDER OR IN CONNECTION WITH



13

--------------------------------------------------------------------------------

THIS LICENSE AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR ASSOCIATED
HEREWITH;

(ii)       CERTIFIES THAT NO PARTY NOR ANY REPRESENTATIVE OR AGENT OR COUNSEL
FOR ANY PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVERS;  AND

(iii)      ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS LICENSE
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION.

(l)         Entire Agreement.  This License Agreement and the Related Contracts
to which the Parties are a party as of the Effective Date set forth the entire
agreement of the Parties with respect to the subject matter hereof and thereof
and any prior agreements, understandings, negotiations and discussions, written
or oral, relating thereto are hereby superseded.

(m)       Laws and Regulations.  Notwithstanding any provision of this License
Agreement to the contrary, no Party shall be required to take any act, or fail
to take any act, under this License Agreement if the effect thereof would be to
cause such Party to be in violation of any applicable Legal Requirements.

(n)        No Recourse Against Officers, Directors, Managers or Employees.  For
the avoidance of doubt and notwithstanding anything herein to the contrary, the
provisions of this License Agreement shall not give rise to any right of
recourse against any officer, director, manager or employee of any Party or any
of their respective Affiliates.

(o)        Counterparts.  This License Agreement may be executed in any number
of counterparts with the same effect as if all of the signatory Parties had
signed the same document.  All counterparts shall be construed together and
shall constitute one and the same instrument.

(p)        Survival of Agreement.  This License Agreement shall survive any
merger, business combination or other similar transaction, including a
transaction in which Company is converted into a limited partnership, and be
binding on Company or its successor, as applicable.  To the extent any successor
in such transaction would not be bound by this License Agreement by operation of
law, as a condition precedent to such transaction, such successor entity shall
be required to execute and deliver an instrument, in a form acceptable to SOG,
agreeing to be bound by this License Agreement to the same extent as Company.

(q)       Conspicuousness of Provisions.  The Parties acknowledge and agree that
the provisions contained in this License Agreement that are set out in capital
letters or “bold” satisfy the requirement of the “express negligence rule” and
any Legal Requirement or equitable doctrine that provisions contained in a
contract be conspicuously marked or highlighted.

(r)        Use of SOG Mark.   SOG hereby grants to the Companies a royalty-free,
fully paid up, nonexclusive and nontransferable right and license to use the
name “Sanchez Midstream



14

--------------------------------------------------------------------------------

Partners” and the mark attached hereto as Exhibit A solely in connection with
the oil and natural gas exploration and production business of the Companies.
The license granted hereby will terminate concurrently with the expiration or
termination of the Services Agreement at the election of SOG by giving written
notice thereof to the Companies within 30 days of termination or expiration. The
Companies shall maintain a standard of quality for all goods and services on
which the mark is used that is at least equivalent to the standard of quality
utilized by SOG. SOG shall have the right to inspect and ensure that the quality
standard is maintained for the term of the license granted hereby.

[Remainder of page intentionally left blank; Signature page follows]



15

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this License Agreement as of
the date first above written.



SOG:

     

Companies:







SANCHEZ OIL & GAS CORPORATION



SANCHEZ MIDSTREAM PARTNERS LP







By:

/s/ Antonio R. Sanchez, III



By:

Sanchez Midstream Partners GP LLC, its









general partner

Name:

Antonio R. Sanchez, III





Title:

Co-President



By:

/s/ Gerald F. Willinger





Name:

Gerald F. Willinger





Title:

Chief Executive Officer











SANCHEZ MIDSTREAM PARTNERS GP LLC











By:

/s/ Gerald F. Willinger





Name:

Gerald F. Willinger





Title:

Chief Executive Officer











SEP HOLDINGS IV, LLC











By:

Sanchez Midstream Partners LP, its sole member











By:

Sanchez Midstream Partners GP LLC, its general







partner











By:

/s/ Gerald F. Willinger





Name:

Gerald F. Willinger





Title:

Chief Executive Officer





Signature Page to License Agreement

--------------------------------------------------------------------------------

EXHIBIT A



Picture 2 [snmp-20200909ex1015268ee001.jpg]

Exhibit A

License Agreement

--------------------------------------------------------------------------------